                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


JOSHUA W. DEVILBISS, DECEASED,        )
by and through LINDSEY DEVILBISS,     )
WIDOW OF JOSHUA W. DEVILBISS,         )
DECEASED,                             )
                                      )
and                                   )
                                      )
E.A.D. and C.W.D., minor child of the )
DECEASED, by and through their next   )                             Case No. 19-2490-CM-KGG
friend, LINDSEY DEVILBISS,            )
                                      )
                   Plaintiffs,        )
                                      )
v.                                    )
                                      )
MEADE COUNTY, KANSAS, BOARD OF )
COMMISSIONERS, et al.,                )
                                      )
                   Defendants.        )
                                      )

                                    MEMORANDUM AND ORDER

       This case is before the court on defendants’ motions to dismiss (Docs. 27 and 29). One of these

motions is fully briefed and the other is awaiting the reply brief. After these filings, plaintiffs filed a

motion for leave file a second amended complaint—in part to “better articulate [p]laintiffs’ claims and

[d]efendants’ responsibilities to [p]laintiffs.” If plaintiffs are permitted to amend, these changes may

impact the pending motions to dismiss. And if there is a new operative complaint, the motions to

amend the prior complaint will be moot.

       To promote efficiency and to avoid having the motions to dismiss intertwined with the motion

to amend to a degree that complicates the procedural posture of the case unnecessarily, the court denies

the motions to dismiss without prejudice and without considering the merits of the motions. After the

motion to amend is resolved, defendants may file new motions to dismiss with respect to the operative



                                                     -1-
complaint, if appropriate. If the content of the new motions to dismiss is largely the same as the

current motions to dismiss (to which plaintiffs have already responded), defendants may so notify the

court and request expedited briefing. In any event, discovery in this case is stayed, so defendants

should not suffer prejudice by the delayed resolution of their motions.

       IT IS THEREFORE ORDERED that defendants’ motions to dismiss (Docs. 27 and 29) are

denied without prejudice.

       Dated this 15th day of January, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -2-
